ORDER
PER CURIAM.
Claimant, David W. Ruegge, appeals from a workers’ compensation award denying compensation issued by the Labor and Industrial Relations Commission. Employer, Chrysler Corporation, cross-appeals from an award of partial costs entered in its favor.
The order of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record. A written opinion reciting the de*532tailed facts and restating the principles of law would have no precedential value.
We affirm the order of the Labor and Industrial Relations Commission pursuant to Rule 84.16(b)(4). Chrysler’s Motion to Dismiss Appeal, or in the Alternative, to Strike the Appellant’s Brief is hereby denied.